Citation Nr: 1716871	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of injury to lumbar spine (lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript is associated with the claims file.

In May 2011 and September 2012, the Board remanded the appeal for further development.

When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the September 2012 remand, the Board found that the issue of entitlement to a TDIU had been raised by the record and assumed jurisdiction over the issue as part and parcel of the Veteran's claim for an increased rating.  In a July 2016 rating decision, the AOJ awarded a TDIU, effective March 2, 2011, due to his service-connected disabilities.  Despite the July 2016 rating decision's notation that the decision represented a full grant of the benefits sought, because the claim was raised in connection with his claim for an increased rating for his service-connected lumbar spine disability, the Board retains jurisdiction over entitlement to a TDIU prior to March 2, 2011, as part and parcel of his increased rating claim filed on May 13, 2005.

The issue of entitlement to aid and attendance has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The competent and credible evidence of record demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since May 13, 2005.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met as of May 13, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision with regard to the Veteran's claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

II.  TDIU

The Veteran generally contends that his service-connected lumbar spine disability and posttraumatic stress disorder (PTSD) prevent him from maintaining gainful employment.  In June 2012, the Veteran submitted a formal application for a TDIU, alleging that, as a result of his service-connected lumbar spine disability and PTSD, he was unemployable.  However, in his May 2005 claim for an increased rating for his service-connected lumbar spine disability, he alleged that he had to drop out of the VA Vocational Rehabilitation program due to the severity of his back, and that his counselor told him that him would not be able to work.  Given that the May 2005 submission was filed in connection with his claim for an increased rating for his lumbar spine disability, the Board finds that the issue of entitlement to a TDIU stems from his May 13, 2005, claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As noted in the Introduction, in a July 2016 rating decision, the AOJ awarded a TDIU, effective March 2, 2011.  Thus, the issue before the Board is whether the Veteran is entitled to a TDIU prior to that date.  

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Since May 13, 2005, the Veteran has been service-connected for the following disabilities: lumbar spine disability rated a 20 percent disabling; PTSD rated as 70 percent disabling (exclusive of the period from November 17, 2014, to January 31, 2015, for which a temporary total rating was assigned under 38 C.F.R. § 4.29 (2016)); and right lower extremity lumbar radiculopathy rated as 20 percent disabling from July 18, 2016.  His combined disability rating was 80 percent from May 13, 2005 (exclusive of the period from November 17, 2014, to January 31, 2015, for which a temporary total rating was assigned under 38 C.F.R. § 4.29).  Therefore, at all pertinent points, he meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Initially, the Board acknowledges that the Veteran is was awarded Social Security Administration (SSA) disability benefits since 1989.  However, the mere fact that the SSA has deemed him unemployable does not dictate the outcome in this matter; although they are relevant and to be considered, Social Security Disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

In a July 2005 statement, the Veteran's vocational rehabilitation counselor noted that he was enrolled in the program from December 2004 to February 2005, but that he struggled with physical pain even with an adjusted schedule.  The counselor noted that he was obviously in a lot of pain, and that he was unable to sit for long periods of time.  Due to his attendance and physical stamina, he was counseled to stop the program, despite his desire to continue in the program.

In an August 2005 VA examination, the Veteran reported lumbar spine pain that had increased since his initial injury in service.  He described the pain as a six out of ten.  He also reported severe flare-ups once a week that lasted two to five days at a time.  His pain was worse in the winter time and exacerbated by bending and lifting.  He stated that he was last employed in 2001 as a portrait consultant, and the examiner indicated that he was employable with certain restrictions.  He indicated that he was able to sit for a half hour before he needed to change positons.  Following repetitive testing, the examiner noted fatigue, tightness, and muscle spasms, and his range of motion was further limited.

In a May 2006 statement, the Veteran said that, while he tried vocational rehabilitation once again, he had to drop out due to physical and emotional stamina.  He stated that he was given four attempts to demonstrate his ability to work through his back pain, but the pain was too great to endure and he was unable to endure a retraining program.

A March 2007 VA treatment record noted that he was recently turned down for the VA Compensated Work Therapy program.  He expressed frustration and stated that he was tired of being told he was "not good enough."  The treatment provider noted breakthrough sadness related to two job application rejections.

An April 2007 VA mental health consultation noted that the Veteran needed essentially sedentary physical demand-level work due to his inability to lift anything over ten pounds and his inability to stand or walk for prolonged periods.

In June 2007, the Veteran underwent another VA examination of his lumbar spine.  He reported back pain on a daily basis that radiated to this right leg, and rated his pain as an eight out of ten on a daily basis.  The examiner indicated that his lumbar spine did not impact his ability to walk.  Furthermore, the examiner indicated that it did not impact his occupational activities because he was currently unemployed.

An October 2007 VA treatment record noted that his training program wanted him to work only part time rather than full time.

In December 2007, the Veteran reported that he intended to complete a work training program so that he could find employment or advanced training to better himself.

A February 2008 VA treatment record noted that the Veteran was increasingly engaged in valued actions despite intrusive symptoms with the goal of obtaining training toward employment in which he can tolerate authority.  An August 2008 VA treatment record noted that the Veteran's PTSD symptoms included avoidance of thoughts/feelings and activities/situations, including working for other people.

During an October 2009 VA examination, the Veteran reported increased pain that radiated down his legs.  He described the pain as twenty-four/seven, and that it caused his legs to give out on him. The examiner also noted increased pain following repetitive use.

During the March 2011 hearing, the Veteran stated that he last worked in 1990 as a photographer, but that he could not continue due to prolonged standing, walking, and bending.

In June 2011, the Veteran underwent a VA examination of his lumbar spine.  He reported that he underwent surgery the previous week after injuring his lumbar spine after falling and sustaining a fractured vertebra.  He reported his pain as a constant ten out of ten and that he needed a scooter to go outside.

In June 2011, the Veteran underwent another VA examination of his PTSD.  With regard to the impact that his PTSD had on his ability to work, the examiner stated that such would likely cause significant reduced reliability and productivity, as well as a significant interference in his ability to interact effectively and work efficiently.

In September 2011, the Veteran underwent a VA Vocational Rehabilitation Assessment.  The rehabilitation counselor noted that he had a high school diploma and one semester of college studying graphic design.  The Veteran reported problems with heavy lifting, prolonged walking, bending, and squatting.  He stated that he was a sedentary worker.  His prior work history included working as a hair stylist until 1990 and working as a photographer until 1999.  The counselor indicated that his potential for improving his skills or developing new ones was uncertain due to his medical and mental health treatment and no recent work history.  The counselor concluded that the Veteran was not a candidate for the VA Compensated Work Therapy program.  The counselor noted that his medical and mental health issues substantially interfered with his ability to work for many years, that he previously worked 11 years ago, and that he was unable to perform his previous jobs of hair stylist or photographer due to the physical strength requirements.  Furthermore, the counselor indicated that he would not be able to legitimately compete for sedentary employment in the current labor market without formal training or skill enhancement.  The counselor concluded that, based upon his residual employability profile, his occupational outlook was not favorable.

A January 2014 VA examination reported concluded that the Veteran suffered from total occupational and social impairment.  The examiner noted that he had tried to attend college three times over the last ten years but that he dropped out shortly after classes started for a variety of reasons.  Pertinent symptoms included near-continuous panic or depression affecting his ability to function independent; appropriately, and effectively; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory such as retention of only highly learned material while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; and a difficulty in adapting to stressful circumstances, including work or a work like setting.

A February 2015 VA Counseling Record Narrative Report indicates that the Veteran suffered from a vocational impairment, and that his service-connected disabilities contributed in substantial part to this impairment.

An October 2015 VA examination concluded that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking and/or mood.  Pertinent symptoms included near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; mild memory loss, such as forgetting names, directions, or recent events; difficulty in establishing and maintaining effective work and social relationships; and a difficulty in adapting to stressful circumstances, including work or a work like setting.

In July 2016, the October 2015 VA examiner opined that the Veteran's PTSD would cause moderate to severe discomfort in a competitive working environment.  The examiner indicated that his level of depression, anxiety, panic attacks, suspiciousness, and low self-esteem would likely cause high moderate work inefficiency and a lack of productivity.  She also noted that a November 2011 VA treatment record revealed objective findings of cognitive impairment that could negatively contribute to a logical thinking process. Finally, she noted that he had some high moderate to severe reduction in his ability to adapt to stressful circumstances such as workplace, classroom and other social environments.

Based on the foregoing, the Board finds the Veteran's service-connected lumbar spine disability and his PTSD have rendered him unemployable since May 13, 2005.  In this regard, the evidence suggests that his service-connected disabilities would preclude both physical and sedentary employment.  For example, the June 2005 statement from the vocational rehabilitation counselor noted that he struggled with physical pain, that he was unable to sit for long periods of time, and that he lacked the stamina to continue the program.  The August 2005 VA noted that repetitive use led to fatigue, tightness, muscle spasms, and decreased range of motion.  The September 2011 vocational rehabilitation counselor indicated that the Veteran would likely be unable to improve or develop the skills necessary for the current work environment due to his physical and mental health problems.  Finally, the October 2015 VA examiner concluded that the Veteran's PTSD caused a moderate to severe impact on his ability to perform in a working environment.  Notably, although the October 2015 VA examination and July 2016 addendum opinion were dated after the pertinent time period (prior to March 2, 2011), the Board notes that the AOJ relied upon that examination to award a 70 percent rating for the Veteran's service-connected PTSD, effective May 13, 2005.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Therefore, based on the foregoing, and after resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected lumbar spine disability and PTSD have rendered him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history as of May 13, 2005.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a TDIU is granted as of May 13, 2005, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's claim for an increased rating, the Board notes that the most recent VA examination to address the current nature and severity of his lumbar spine disability was performed in July 2016.  Since that time, he has claimed that his condition is worse than that reflected in the July 2016 VA examination.  See February 2017 Appellate Brief.  Specifically, through his representative, the Veteran claims that weakness, pain, and his range of motion had all worsened since the July 2016 VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his lumbar spine disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, in July 2016, the Court, issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The July 2016 VA examination did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is warranted.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to July 28, 2016, are currently associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability. The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).

A complete medical rationale for all opinions expressed must be provided.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


